Barker, J.
Although at the time of her marriage the libellee was afflicted with syphilis, and knew of her disease and *384concealed it from the libellant, the disease at that time was probably not contagious, and could have been so treated that it would not be communicated by contagion, and so as probably to make her free from suffering any ill effects from the disease. It is to be presumed that she could bear children, although her offspring would probably have been affected by the disease. The marriage was followed by cohabitation for four months, and, consummation must be presumed.
As was plainly intimated in Smith v. Smith, 171 Mass. 404, 410, the concealed existence of venereal disease of such a character, in one of the parties to a marriage which has been consummated, is not a sufficient ground for a decree of nullity of marriage. Exceptions overruled.